858 A.2d 1156 (2004)
Walter M. STRINE, Walter M. Strine, Jr. and William B. Strine Trading as Commonwealth Real Estate Investors D/B/A Chester Care Center, Appellants
v.
COMMONWEALTH of Pennsylvania, Medical Care Availability and Reduction of Error Fund and John H. Reed, Former Director of Medical Professional Liability Catastrophe Loss Fund, Appellees.
Supreme Court of Pennsylvania.
August 16, 2004.

ORDER
PER CURIAM.
AND NOW, this 16th day of August, 2004, the Order of the Commonwealth Court is hereby AFFIRMED.